Citation Nr: 0019313	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-26 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, status post aortic valve replacement and 3-vessel 
coronary artery bypass surgery, currently rated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to April 
1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  


REMAND

This appeal ensued following a June 1997 rating decision that 
confirmed and continued a 30 percent evaluation for the 
veteran's cardiac disorder.  This 30 percent evaluation was 
increased to 60 percent in a Hearing Officer's March 1998 
decision.  In October 1999, the RO confirmed the 60 percent 
rating.  

The veteran's rheumatic heart disease, status post aortic 
valve replacement and 3-vessel coronary artery bypass 
surgery, has been evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7000.  Subsequent to filing his claim, the 
rating schedule for determining the disability evaluations to 
be assigned for disorders of the cardiovascular system were 
changed, effective January 12, 1998.  See 62 Fed. Reg. 65, 
207-224 (1997).  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the previous criteria, a 60 percent rating may be 
assigned when the heart is definitely enlarged, with severe 
dyspnea on exertion, elevation of the systolic blood 
pressure, or such arrhythmias such as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, with more 
than light manual labor precluded.  The old rating criteria 
further provide that heart disease which precludes more than 
sedentary employment and is manifested by definite 
enlargement of the heart confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day or other definite signs of 
beginning congestive failure is rated 100 percent disabling.  
See 38 C.F.R. § 4.104, DC 7000 (in effect prior to January 
12, 1998).

The Board notes that the revised provisions of Diagnostic 
Code 7000 incorporate objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.  In 
accordance with the revised criteria for DC 7000 for valvular 
heart disease; DC 7016 for heart valve replacement; and DC 
7017 for coronary artery bypass surgery, a 60 percent rating 
is warranted for the veteran's service-connected heart 
disease if there has been more than one episode of congestive 
heart failure in the past year, or; where a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness or syncope, or; where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating, pursuant 
to the revised criteria for DCs 7000, 7016, or 7017, is 
warranted if there is chronic congestive heart failure, or; 
where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

While the record does include a recent cardiovascular 
examination, to include exercise tolerance testing, several 
of the pertinent clinical findings (under either the old or 
revised criteria) for a rating in excess of 60 percent were 
not adequately addressed.  For instance, the veteran's 
ejection fraction was not reported.  It was not specifically 
reported whether the veteran was capable of more than 
sedentary employment.  In this regard the Board notes that on 
earlier examinations the veteran's functional classification 
was reported, but the classification was not interpreted.  
The Board cannot interpret these classification numbers on 
its own, but must rely on independent medical evidence.  
Thurber v. Brown, 5 Vet App 119 (1993); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, a new comprehensive 
examination of the veteran, which includes findings pertinent 
to the applicable rating criteria, is needed.  Such an 
examination is necessary to properly adjudicate the veteran's 
claim.

The veteran is advised that his failure to report for 
scheduled examination, without good cause, may well result in 
a denial of the claim.  38 C.F.R. § 3.655 (1999).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

In light of the foregoing, the Board REMANDS the case for the 
following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
determine the current nature and extent 
of his service-connected heart disease.  
It is imperative that the physician who 
is designated to examine the veteran 
review the evidence in the claims folder, 
including a complete copy of this REMAND.  
The report of the examination should 
reflect consideration of the veteran's 
pertinent medical history and complaints.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  

Specifically, the examiner should address 
the following points:  (1) whether the 
veteran's heart disorder precludes more 
than sedentary employment and is 
manifested by definite enlargement of the 
heart confirmed by roentgenogram and 
clinically; (2) whether the veteran's 
heart disorder results in dyspnea on 
slight exertion; rales, pretibial pitting 
at the end of the day or other definite 
sings of beginning congestive failure.  

Additionally, the examiner must address 
the following points:  (1) whether the 
veteran had an active infection with 
valvular heart damage since the most 
recent examination in September 1999; (2) 
whether valvular heart damage findings on 
physical examination and either 
echocardiogram, Doppler echocardiogram, 
or cardiac catheterization results in 
chronic congestive failure, or; work load 
of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or, (3) ventricular dysfunction with an 
ejection fraction of less than 30 
percent.  

All examination findings, along with the 
complete rationale for any conclusions 
drawn or opinions expressed, to include, 
as appropriate citation to specific 
evidence in the record, should be set 
forth in the examination report.  

3.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this REMAND.  See Stegall v. West, 
11 Vet. App. 268 (1998).  If actions 
taken are deficient in any manner, 
appropriate corrective action should be 
undertaken.  

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, including 
conducting any other medical 
examinations, the RO should consider the 
claim of entitlement to an evaluation in 
excess of 60 percent for the veteran's 
service-connected rheumatic heart 
disease, status post aortic valve 
replacement and 3-vessel coronary artery 
bypass surgery under both the former and 
revised criteria.  

5.  If the benefit requested by the 
veteran continues to be denied, he must 
be furnished an appropriate Supplemental 
Statement of the Case (to include 
citation to any additional pertinent 
legal authority) and given an opportunity 
to submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication and it is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence or argument 
while the case is in remand status.  See Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




